Exhibit 10.15







Westcott Products Corporation

112 Loraine South

Suite 266

Midland, Texas 79701




June 4, 2014




Clarence Cottman III

1010 10th Street

Golden, CO  80401




Re:

Non-Executive Letter of Appointment (the “Letter”)




Dear Mr. Cottman,




I am delighted that you have accepted our invitation to be appointed as a
non-executive director of Westcott Products Corporation (the “Company”).  I am
writing to set out the terms on which your appointment as a non-executive
director of the Company will operate.




1.

Appointment, Duties, and Responsibilities




As a non-executive, you should bring an independent and objective judgment to
bear on issues of strategy, performance, and resources of the Company, including
key appointments and standards of conduct.  You will hold your office in
accordance with the Company’s Articles of Incorporation and Bylaws (the
“Articles”), and, in particular, your appointment is subject to any provisions
in the Articles dealing with retirement of directors by rotation and vacation of
directors in certain circumstances.  Nothing in this Letter shall be taken to
exclude or vary the terms of the Articles, as they apply to you as a
non-executive director of the Company.  You should attend monthly meetings of
the board of directors of the Company (the “Board”), and you may attend or
participate in management calls and general meetings of the Company at your sole
discretion, it being understood that for any such monthly meetings, management
calls or general meetings you may participate via a toll-free telephone number
provided by the Company.  You shall also be available to answer any questions at
the Annual General Meeting, if in attendance.  Further, additional meetings may
be required if the Company is engaged in acquisitions, investments, or other
corporate transactions.




2.

Term




Your appointment shall be in accordance with the terms of this Letter.  Your
initial appointment shall be for twelve (12) months from June 4, 2014, the date
on which you shall be appointed pursuant to the required Company resolution(s)
(the “Appointment Date”).  The term of your appointment shall be for one (1)
year.  This term shall be renewable upon ninety (90) days’ notice by a majority
of the Board on the one-year anniversary of the date of your appointment or
renewal, as applicable.  Your appointment may be terminated by either the
majority of the Board or you, by giving not less than three (3) months’ written
notice.  If your appointment is terminated pursuant to this Section 2, you shall
not be entitled to any compensation other than any compensation to which you are
entitled through the date that is three (3) months from the date of such written
notice.  Additionally, in the event of termination pursuant to this Section 2,
the Company shall reimburse you for expenses and fees that have accrued through
the date of termination, including, without limitation, any expenses incurred in
connection with any meetings, duties or responsibilities set forth in Section 1
hereof and any expenses and fees set forth in Section 4 hereof.




3.

Remuneration




In connection with your appointment, you will be paid Two Thousand Five Hundred
Dollars ($2,500) per month by check (the “Compensation”). Your Compensation will
be revisited and adjusted annually.








1







--------------------------------------------------------------------------------




4.

Expenses and Fees




The Company shall reimburse you for the costs of all reasonable out-of-pocket
expenses incurred by you in connection with your directorship of the Company and
incurred while performing the Company’s business, including, without limitation,
any (i) expenses incurred in connection with any meetings, duties or
responsibilities set forth in Section 1 hereof, and (ii) expenses and fees
(including legal counsel and/or independent advisers’ fees) set forth in this
Letter, however, management of the Company must pre-approve any expenses in
excess of One Thousand Dollars ($1,000), it being understood that any such
pre-approval shall be provided within a reasonable amount of time and shall not
be unreasonably withheld.




5.

Corporate Governance




5.1

Your role as non-executive director in securing good corporate governance is
vital.  You will be primarily responsible for working for the Board, for its
balance of membership (subject to Board and shareholder approval), for
reasonably ensuring that all the relevant issues are on the agenda, and for
reasonably ensuring that all directors, both executive and non-executive, are
encouraged and enabled to play their full part in the activities of the Board.
You should be able to distance yourself sufficiently from the day-to-day
operations of the Company to reasonably ensure that the Board is in full control
of the Company’s affairs and alert to its obligations to the Company’s
shareholders.  You shall serve as a liaison with executive members of the Board
to assist in the formulation of business strategy and development plans and the
implementation and delivery of such business strategy and development plans.
 Where appropriate, and with proper consultation with the Board, you shall
represent the Company to investors, lenders, and outside parties.




5.2

You shall comply with all requirements, recommendations or regulations, as
amended from time to time, of the Securities and Exchange Commission, the
Financial Industry Regulatory Authority, and any other regulatory authorities
relevant to the Company.




6.

Termination




Notwithstanding the provisions of Section 2 hereof, your appointment may be
terminated, at the Company’s discretion, effective immediately by written notice
by the Company, if you, at any time, are:




6.1  

Not re-appointed as a director of the Company at the next Annual General
Meeting; or




6.2

Retire by rotation and are not re-appointed as a director of the Company at the
relevant Annual General Meeting; or




6.3  

Commit any serious breach, or repeat (after previous written warning, which
warning may be provided by electronic mail) of any breach, or are guilty of a
continuing breach of any of the terms of this Letter; or




6.4  

Guilty of any serious misconduct or (after previous written warning) willfully
neglect in the discharge of your duties under this Letter; or




6.5

Declared bankrupt; or




6.6

Convicted of any criminal offense (except minor traffic violations), which the
Board reasonably believes materially and/or adversely affects your ability to
continue as a non-executive director of the Company; or




6.7  

Disqualified or prohibited by law from serving as a director of any Company; or




6.8  

Convicted of any offense relating to insider dealing or any serious breach of
any of the laws or regulations listed in Section 5.2 hereof; or




6.9

The subject of, or cause the Company to be the subject of, a serious penalty or
reprimand imposed by any regulatory authority by which the Company is governed
or to which its activities are subject.











2







--------------------------------------------------------------------------------

In the event of termination pursuant to this Section 6, the Company shall not be
obligated to make any further compensation to you except any compensation to
which you are entitled through the date of such termination.  Additionally, in
the event of termination pursuant to this Section 6, the Company shall reimburse
you for expenses that have accrued through the date of termination, including,
without limitation, any expenses incurred in connection with any meetings,
duties or responsibilities set forth in Section 1 hereof and any expenses and
fees set forth in Section 4 hereof.




7.

Confidential Information




7.1

During the course of your appointment, from time to time, you are likely to
obtain knowledge of trade secrets and other confidential information with regard
to the business and financial affairs of the Company and its subsidiaries
(together the “Group”) and its customers’ and suppliers’ details (the
“Confidential Information”).  Accordingly, you shall not (except in the proper
course of your duties hereunder) during your appointment, and at any time
thereafter (such obligation continuing indefinitely), divulge any Confidential
Information to any person, firm, corporation, or entity whomsoever other than as
required by law or legal or similar proceedings, or as required to conduct the
duties and responsibilities set forth in this Letter.  You shall use your best
endeavors to prevent the unauthorized publication or disclosure of Confidential
Information, and shall not use for your own purposes, or for any purposes other
than those of the Company Confidential Information (which may come to your
knowledge during or in the course of the appointment hereunder or your
employment with any subsidiary of the Company).  Such Confidential Information
shall, without limitation, be deemed to include the following:




7.1.1

Any knowledge or information relating to any trade secret, process, invention,
or concerning the business or finances of the Group or any dealings relating
thereto;




7.1.2

Transactions or affairs of any of the Group, or of any officers, directors,
shareholders, or employees of the Group, or any other information of a
confidential character (including such information belonging to or relating to
any third party);




7.1.3

Any information concerning the structure and format of the Group’s products,
promotions, and services;




7.1.4

Any confidential business methods of the Group;




7.1.5

Any confidential pricing information or any information relating to prospective
or actual tenders for contracts with prospective or actual suppliers or
customers of the Group;




7.1.6

Any confidential client or customer lists of the Group; and




7.1.7

Any document or data of the Group marked confidential or which you might
reasonably expect to be of a confidential nature.




7.2

All articles, notes, sketches, computer programs, plans, memoranda, records, and
any other documents (whether in hard or electronic form) or copies thereof
provided to, created or used by you in relation to any Confidential Information
shall be and remain the property of the Company, or the relevant subsidiary of
the Company, and shall be delivered together with all copies thereof, to the
Company or as it shall direct from time-to-time, on demand or immediately when
you cease to be a director of the Company.




7.3

The obligations in this Section 7 shall not apply to information that is in the
public domain other than by reason of breach of this Section 7.




7.4

Your obligations under this Section 7 shall, with respect to each subsidiary of
the Company, constitute a separate and distinct covenant in respect of which you
hereby covenant with the Company as trustee for each such other company.




7.5

Each of the sub-paragraphs of this Section 7 shall be separate, distinct, and
severable from each other.  In the event that any of the sub-paragraphs is held
void but would be valid if any part of the wording thereof were deleted, such
restriction shall apply with such deletions as may be necessary to make it valid
and effective.








3







--------------------------------------------------------------------------------




8.

Outside Interests




It is understood that you have business interests other than those of the
Company.  The Company recognizes that this fact is of substantial benefit to the
Company and enables you to contribute to the Board through your other business
interests.  In the event that, through your other business interests, you become
aware of a potential conflict of interest with your position with the Company,
you should notify the Board.  The Board may then seek to exclude you from its
discussions on such matters until the potential conflict of interest has been
resolved.  Please write to the Company’s chairman of the Board as soon as
realized to disclose your business interests.  In such event, you should
disclose any of your or your family’s business interests of which both you and
the Company will need to be aware in order to avoid any unintentional conflicts
of interest and in order to comply with the relevant statutory requirements.




9.

Professional Advice




Occasions may arise when you consider that you need professional advice in
connection with the performance of your duties as a non-executive director of
the Company.  You may consult with the Company’s advisers for this purpose.
 Circumstances may also occur when it may be appropriate for you to seek such
advice from independent advisers at the Company’s expense.  Such circumstances
would be unusual and, if possible, the members of the Board, or the secretary of
the Company, should be referred to first.  You should raise the matter with the
other members of the Board before incurring any Company liability for any fees.




10.

Indemnification




The Company agrees to indemnify you and hold you harmless against any and all
loss, liability, claim, damage and expense including, but not limited to, any
and all legal or other expenses reasonably incurred in investigating, preparing
for or defending against any litigation, or claims commenced or threatened,
arising out of any action between the Company or any third-party and you
resulting from any misrepresentation or misconduct, fraud or other malfeasance
on the part of the Company in connection with any acts or omissions it performs.
 The Company shall maintain directors and officers liability insurance, with
terms reasonably acceptable to you during your term as a member of the Board.

 

This Letter shall be governed by and construed in accordance with the laws of
the United States, and specifically the laws of the state of Delaware.  Should a
dispute arise, both parties shall subject themselves to exclusive jurisdiction
of the courts of the state of Delaware.




If you agree to the terms of this Letter, please sign below to signify your
acceptance and agreement to the above terms of your appointment.




I look forward to working with you.




Sincerely,




WESTCOTT PRODUCTS CORPORATION




/s/




E. Will Gray II

Chief Executive Officer and Director




ACKNOWLEDGMENT




I acknowledge receipt of this Letter, and confirm my agreement to the terms of
the appointment as set forth therein.







By:

/s/

 

Clarence Cottman III








4





